         Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 1 of 26




                        COMMONWEALTH OF MASSACHUSETTS

BRISTOL, ss.                                           SUPERIOR COURT DEPARTMENT
                                                       OF THE TRIAL COURT
                                                       Civil Action No.

Quality Beverages Limited Partnership                  )
       Plaintiff                                       )
                                                       )
v.                                                     )
                                                       )
Teamsters Local Union Local 170, International         )
Brotherhood of Teamsters,                              )
       Defendant                                       )
APPLICATION FOR VACATION OR MODIFICATION OF ARBITRATOR'S AWARD


        1. P u r s u a n t to G.L. c. 150C, §11, the Plaintiff Quality Beverages Limited Partnership

hereby requests this Court to vacate an award and decision of an arbitrator dated September 1,

2020, and received by Plaintiff's counsel on that same date. I n the alternative, pursuant to G.L. c.

150C, §12, Plaintiff respectfully requests this Court modify said award so as to be consistent with

the parties' collective bargaining agreement and principles of just cause. The award and decision

is attached hereto and incorporated herein by reference as Plaintiffs Exhibit 1.

       2. P l a i n t i f f is a Massachusetts corporation with a regular place of business in

Taunton, County of Bristol, Commonwealth of Massachusetts.

       3. D e f e n d a n t Teamsters Local 170 ("Local 170" or "Union") is a voluntary,

unincorporated association whose office and place of business is in Worcester, in the County of

Worcester, Massachusetts. Local 170 is a labor organization within the meaning of §2 (5) of the

Labor-Management Relations Act of 1947, as amended, 29 USC §152, which represents certain


                                                —1—
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 2 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 3 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 4 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 5 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 6 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 7 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 8 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 9 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 10 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 11 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 12 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 13 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 14 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 15 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 16 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 17 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 18 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 19 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 20 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 21 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 22 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 23 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 24 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 25 of 26
Case 1:20-cv-40137-NMG Document 1-3 Filed 11/04/20 Page 26 of 26
